USCA4 Appeal: 21-2224      Doc: 11          Filed: 07/25/2022    Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-2224


        MARCIA BALLARD,

                             Plaintiff - Appellant,

                      v.

        JERRIE MCFALLS, Co Director; ANNIE NELSON, Social Worker;
        HENDERSON CO. DSS; MINDY DENNY, Social Worker; KELLY YOUNG,
        Social Worker; NC DIVISION OF SOCIAL SERVICES; MANDY COHEN, State
        Director DSS-HHS; YOUTH VILLAGES, INC., Reg Agent URS Agents LLC;
        ELLIT DURBAN, Social Worker; BRENDA TRIPLETT, Social Worker;
        RICHARD TANKER, Attorney; THE MEDIATION CENTER,

                             Defendants - Appellees.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Asheville. Martin K. Reidinger, Chief District Judge. (1:21-cv-00169-MR-WCM)


        Submitted: July 21, 2022                                          Decided: July 25, 2022


        Before MOTZ, HARRIS, and RUSHING, Circuit Judges.


        Dismissed by unpublished per curiam opinion.


        Marcia Ballard, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-2224         Doc: 11      Filed: 07/25/2022      Pg: 2 of 2




        PER CURIAM:

               Marcia Ballard seeks to appeal the district court’s order dismissing her 42 U.S.C.

        § 1983 complaint without prejudice. We dismiss the appeal for lack of jurisdiction because

        the notice of appeal was not timely filed.

               In a civil case, the notice of appeal must be filed no more than 30 days after the

        entry of the district court’s final judgment or order, Fed. R. App. P. 4(a)(1)(A), unless the

        district court extends the appeal period under Fed. R. App. P. 4(a)(5), reopens the appeal

        period under Fed. R. App. P. 4(a)(6), or the appeal period is tolled by a timely filed motion

        for reconsideration, Fed. R. App. P. 4(a)(4). “[T]he timely filing of a notice of appeal in a

        civil case is a jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order dismissing Ballard’s complaint on August 27,

        2021. Ballard filed the notice of appeal on October 26, 2021. Because Ballard failed to

        file a timely notice of appeal or to obtain an extension or reopening of the appeal period,

        we deny Ballard’s motion for appointment of counsel and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       DISMISSED




                                                     2